UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02577-RGK-GJS Date March 21, 2020

 

 

Title Cynthia Gstettenbauer v. Wankel Way Associates, LLC, et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

The Complaint filed in this action asserts a claim for injunctive relief arising out of an alleged
violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12010-12213, and a claim for
damages pursuant to California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51-53. It
appears that the Court possesses only supplemental jurisdiction over the Unruh Act claim, and any other
state law claim that plaintiff may have alleged, pursuant to the Court’s supplemental jurisdiction. See 28
U.S.C. § 1367(a).

The supplemental jurisdiction statute “reflects the understanding that, when deciding whether to
exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each case, and at every
stage of the litigation, the values of judicial economy, convenience, fairness, and comity.’” City of
Chicago v. Int’! Coll. of Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 534, 139 L. Ed. 2d 525 (1997)
(emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S. Ct. 614, 619, 98
L. Ed. 2d 720 (1988)). The Court therefore orders plaintiff to show cause in writing why the Court
should exercise supplemental jurisdiction over the Unruh Act claim and any other state law claim
asserted in the Complaint. See 28 U.S.C. § 1367(c).

In responding to this Order to Show Cause, plaintiff shall identify the amount of statutory
damages plaintiff seeks to recover. Plaintiff and plaintiff's counsel shall also support their responses to
the Order to Show Cause with declarations, signed under penalty of perjury, providing all facts
necessary for the Court to determine if they satisfy the definition of a “high-frequency litigant” as
provided by California Civil Procedure Code sections 425.55(b)(1) & (2). Plaintiff shall file a
Response to this Order to Show Cause by no later than March 27, 2020. Failure to timely or

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02577-RGK-GJS Date March 21, 2020

 

 

Title Cynthia Gstettenbauer v. Wankel Way Associates, LLC, et al

 

adequately respond to this Order to Show Cause may, without further warning, result in the dismissal of
the entire action without prejudice or the Court declining to exercise supplemental jurisdiction over the
Unruh Act claim and the dismissal of that claim pursuant to 28 U.S.C. § 1367(c).

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
